                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


ELIZABETH ANN GOODRICH,                    JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


NETVOICE OF MISSISSIPPI, INC., ET AL,      CASE NO: 18-1035-STA-egb

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Approving Settlement entered on March 13, 2019, this cause is
hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/13/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
